Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed 06/14/2021, the following has occurred: claims 19 and 29-30 have been amended.  Now, claims 19, 23-30, and 32-35 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19, 23-30, and 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jha, US Patent Application Publication No. 2013/0247194 in view of Balasubramanian, US Patent Application Publication No. 2013/0167250.
As per claim 19, Jha teaches a method for monitoring a medical device that is available to a patient and is equipped with a communication terminal that operates in accordance with software functionalities that accompany the patient in a predetermined therapeutic treatment, said method comprising receiving, at a monitoring device, current data from the medical device for executing said 
Jha does not explicitly teach sending a validation message to the medical device comprising an instruction that causes the medical device to keep the software functionality active for a predetermined period of validity, wherein the software functionality is automatically deactivated at the medical device upon expiration of said predetermined period of validity if no further validation is received by the medical device during the predetermined period of validity. Balasubramanian teaches sending a validation message to a medical device comprising an instruction that causes the medical device to keep 
As per claim 23, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the vigilance rule comprises a criterion on compatibility of the software functionalities with a software and/or hardware environment (see Table II).
As per claim 24, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the current data comprise information relating to a version of the software functionalities (see paragraph 0109; current data can be related to firmware version).
As per claim 25, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the current data comprise information on the computer environment version executing the software functionalities (see paragraph 0085).
As per claim 26, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the current data comprise information on the model of the communication terminal (see Table III; current data can be specific to a model of the terminal such as pump injection data).
As per claim 27, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the medical device comprises, in addition to the communication terminal, an auxiliary medical measurement device, and the current data comprise information on the model of the auxiliary device (see paragraph 0009 and Table III; current data can include communications between two devices and can be model specific such as pump injection data).
As per claim 28, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the medical device comprises at least one patient activity sensor and an interpretation module that interprets said activity in order to determine an activity data item on the patient, said current data comprising said activity data item on the patient (see paragraph 0105; i.e. behavioral data such as vital signs data).
Claims 29-30 and 32 recite substantially similar system limitations to method claim 1 and, as such, are rejected for similar reasons as given above.
Claims 33-35 recite substantially similar device limitation form the perspective of the medical device as method claim 19 and, as such, are rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 06/14/2021, Applicant argues that (1) the security token of Balasubramanian is not equivalent to the validation message recited in the claims because it is not sent automatically in the event there is no presence of a risk for the patient; (2) Jha and Balasubramanian are only concerned with granting or denying access to software applications and neither teach deactivating or maintaining a software functionality; (3) Jha and Balasubramanian provide or deny access to all software functionalities whereas the claims affect different software functionalities independently from each other.
In response to argument (1), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the above rejections, the rejections do not contend that Balasubramanian teaches determining if there is a presence of a risk for the patient from malfunctioning of a software functionality.  Rather, Jha teaches determining whether there is a presence of such a risk.  Since Jha already teaches that the software continues to function when no anomaly is detected (see paragraphs 0106-0108), the proposed combination suggests that it would have been obvious to one of ordinary skill in the art to then add a message (security token) that is sent to the device to keep the software functional for a period of time as taught by Balasubramanian.
In response to argument (2), Jha teaches that when a risk is detected, a jamming signal may be sent to the medical device preventing a command form being executed by the device (see paragraph 0107).  It is respectfully submitted that preventing software from executing a command is encompassed by deactivating software functionality.  Furthermore, allowing a software to continue to function is encompassed by maintaining a software functionality.  Therefore, the examiner respectfully maintains that the combined teachings of Jha and Balasubramanian are encompassed by the limitations recited in the claims.
In response to argument (3), it is initially noted that a prior art teaching of disabling all software functionalities is encompassed by a claim limitation of disabling one of the software functionalities because, by disabling all software functionalities, the recited one software functionality will also be disabled.  Addtionally, as described above, Jha focusses on sending a jamming signal preventing a command from executing.  For example, with respect to Table III, it is shown that if an anomaly is detected related to administering a dose of medication, a jam can be sent to prevent that functionality 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626